Citation Nr: 9907678	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  96-25 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for a lumbosacral 
strain with myositis of the lumbar area, to include narrowing 
of the disc space and degenerative disc disease, currently 
evaluated as 40 percent disabling.  

2.  Entitlement to an increased evaluation for dysthymic 
disorder with reactive depression, currently evaluated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Esq.


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel





INTRODUCTION

The veteran had active military service from September 1965 
to August 1968.  

This appeal arose from an October 1995 rating decision by the 
Department of Veterans Affairs (VA) Denver, Colorado Regional 
Office (RO).  The RO, in pertinent part, denied the veteran's 
claims for entitlement to increased evaluations for a 
lumbosacral strain with myositis of the lumbar area, to 
include narrowing of the disc space and degenerative disc 
disease, evaluated as 40 percent disabling, and for a 
dysthymic disorder with reactive depression, evaluated as 30 
percent disabling; and for a total disability rating for 
compensation purposes on the basis of individual 
unemployability.  

The Board of Veterans' Appeals (Board), in November 1997, 
issued a remand for consideration of additional regulations, 
and for further development.  This development was completed 
to the extent practicable.  The veteran canceled appointments 
for ordered VA examinations, and did not submit any 
additional records.  Subsequently the claim was transferred 
to the Houston, Texas RO.  

The case is again before the Board for appellate review.  

It is noted that the veteran had perfected an appeal on the 
issue of entitlement to a total disability rating for 
compensation purposes on the basis of individual 
unemployability.  In April 1998, prior to recertification of 
the appeal to the Board, the veteran made a request to the RO 
to withdraw his appeal on the issue of individual 
unemployability benefits.  Accordingly, the Board has 
construed the issue for appellate review as limited to those 
reported on the title page.  



FINDINGS OF FACT

1.  Disability from the service connected lumbosacral strain 
with myositis of the lumbar area to include narrowing of the 
disc space and degenerative disc disease includes moderate to 
severe limitation of motion.  

2.  The veteran's dysthymic disorder with reactive depression 
is in a moderate degree of remission with minimal symptoms 
consisting of decreased concentration and energy.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for a lumbosacral strain with myositis of the lumbar area to 
include narrowing of the disc space and degenerative disc 
disease, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991);  38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (1998).  

2.  The criteria for an evaluation in excess of 30 percent 
for dysthymic disorder with reactive depression have not been 
met. 38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.3, 4.7, 
4.132; Diagnostic Code 9405 (effective prior to November 7, 
1996); 38 C.F.R. §§ 4.3, 4.7, 4.130; Diagnostic Code 9405; 61 
Fed. Reg. 52695-52702 (Oct. 8, 1996) (effective to November 
7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Prior to the veteran's current claim for entitlement to 
increased evaluations, the last rating action was in March 
1988.  

In connection with the veteran's current claim, materials 
from his Social Security Claims file, including treatment 
records from the late 1970s and early 1980s were submitted.  
These show psychiatric treatment and treatment for back pain.  

Treatment records from 1983 and from 1988 to 1994 were also 
received, and the veteran attended VA examinations.  

Records from 1983 show treatment for a hernia.  The veteran 
had back pain and a history of multiple injuries.  There were 
no examination findings with regard to the spine.  There was 
no finding or report of psychiatric disability.  

The medical records from 1988 to 1994 show treatment for a 
fractured wrist.  The records have a few references to the 
veteran suffering from a back disability.  There were no 
examination findings with regard to the back.  There was no 
evidence of psychiatric treatment.  

VA examinations were performed in December 1995.  The report 
of the examination of the back indicates that the examiner 
reviewed the veteran's medical records.  There was no history 
of regular medical treatment.  The only medication use 
reported was Ibuprofen.  Occupationally, the veteran last 
worked in 1977 as a laborer.  He had a series of back 
injuries up until that point including three in 1968.  There 
were injuries incurred during construction work in 1972 and 
1974, and a work injury in 1977.  This injury reportedly left 
the veteran bedridden for eight months.  

The veteran reported that he lived with his daughter who 
worked outside the house.  On a typical day he would get up 
at 6 a.m. and fix his own breakfast.  He would baby-sit her 
children, cook for himself, and do chores (including laundry, 
and making his bed but not dusting).  He reported that his 
daughter would usually shop for groceries although he would 
sometimes go along.  He reported that he would not drive.  
Exercise would consist of walking for an hour a day.  The 
veteran mentioned that he would socialize with others, and 
would read a lot.  He stated that he would usually go to 
sleep at 9 p.m. and would sleep okay unless he was in pain.  


As for his current symptoms, the veteran reported that his 
back would hurt constantly and would keep him awake four or 
five times per month.  He stated that he would use a warm 
towel to the back once a week.  He reported that changes in 
the weather would bother him.  He had no numbness or tingling 
in the legs but reported that directly after his injuries he 
did.  He denied bladder incontinence but reported bowel 
incontinence three to four times over the last two years.  He 
stated that he could not "hold it" like when he was 
younger.  He also reported that he had had incontinence a 
week before and then added that he had had incontinence on 
the way to the examination.  He denied having diarrhea 
associated with incontinence but then stated that sometimes 
he would think he had gas but it would be liquid.  He 
reported that he did not use a pad or carry a change of 
underwear with him.  

As for his limitations, the veteran reported that sitting 
more than ten to fifteen minutes would bother his back.  He 
was unable to give a time that he could stand without 
discomfort.  He reported that walking would bother his back, 
but he was unable to estimate how long he could walk before 
his back would hurt.  The veteran stated that when he used to 
drive, his back would hurt.  He stated that he liked to have 
a lumbar support for when he was a passenger.  He told the 
examiner that he could not pick anything up off of the floor, 
and that he could not lift five to ten pounds.  He added that 
lifting a bag of groceries would hurt and he noted that he 
avoided lifting around the house.  He told the examiner that 
washing dishes in a stooped over position would bother his 
back. 

The examiner observed that the veteran carried a cane to the 
examination although he did not appear to be placing any 
weight on it.  He was not wearing any underwear - purportedly 
because of his bowel incontinence on the way to the 
examination.  His slacks appeared clean, and there was no 
fecal aroma noticeable.  Rectal examination showed very 
strong rectal tone.  Stool was guaiac negative.  


On examination of the back, the veteran did not turn to the 
side to lie down or to sit back up.  He reported back pain 
with straight leg raising at 45 degrees, but he was able to 
sit upright with his legs extended in front of him while the 
examiner tested  toe dorsiflexion and plantar flexion, both 
of which were found to be strong and equal.  He was able to 
stand on his heels and toes without difficulty, and his gait 
was normal.  There was no tenderness over the spine and no 
sciatic notch tenderness.  He did lean forward with kyphotic 
arch to his upper back when asked to attempt to touch his 
toes.  He was only able to come to within 20 inches of 
touching his toes, or 35 degrees of flexion.  

However, when the veteran sat down to put his shoes on, he 
was able to easily reach the floor to pull his shoes on.  He 
also picked up his hat and a tablet from the floor when 
sitting in a chair without apparent discomfort.  Backwards 
extension was to 20 degrees with pain.  Lateral bending was 
35 degrees to the left and 25 degrees to the right.  On 
immediate repetition, he was able to bend only 20 degrees 
bilaterally.  Rotation was limited to 10 degrees bilaterally.  
He complained of pain on all maneuvers.  Reflexes were 2+ in 
the knees and 1+ in the ankles.  Sensation was intact 
throughout.  

The impression of the examiner was mechanical low back strain 
with a history of myositis and narrowing of the disc space, 
and degenerative disc disease with limitation of motion and 
function.  The examiner also noted inconsistent range of 
motion and inconsistent history of bowel incontinence as 
described.  X-rays of the lumbosacral spine showed mild 
anterior osteophyte formation of most of the lumbar 
vertebrae, most prominently at L5.  The disc space at L5-S1 
was narrowed with a vacuum disc at that level.  The examiner 
was of the opinion that the veteran was capable of sedentary 
employment where he is allowed to sit and stand as needed.  

The same day, the veteran attended a VA psychiatric 
examination.  The examiner reviewed the veteran's records.  
Since the last compensation and pension examination the 
veteran had had no formal mental health treatment and had 
been on no psychotropic medications.  He did reportedly have 
treatment for alcohol abuse in 1995.  


According to the examiner, the veteran did not report any 
symptoms of depression.  He told the examiner that he was 
calm and felt no need for psychiatric medications or other 
treatment.  He denied crying spells.  He felt that his mental 
energy was good, although he felt that his physical energy 
was limited by pain in his back, shoulders, and neck.  He did 
report some intermittent difficulty remembering names and 
dates for five to six years, adding that he was unable to 
concentrate as well as he would like.  However he related 
that he was able to read magazines, newspapers, and law 
journals at the library.  His appetite was adequate and his 
sleep was good except when he would be awakened by pain.  

The veteran told the examiner that he had not worked since 
1977 and was currently supported by Social Security 
Disability and VA pension.  As for his daily functioning, he 
told the examiner that he was living with his daughter and 
granddaughters since 1995.  He had been divorced since 1981 
and had no contact with his ex-wife.  

A typical day would involve getting up at 6:00 in the 
morning, fixing breakfast, and going to an Alcoholics 
Anonymous Meeting.  He reported that he would visit other 
Alcoholics Anonymous members, walk home, make lunch, and then 
go to the library for several hours to read magazines, 
newspapers, and law journals.  He would then come home to 
relax and fix dinner.  

The veteran noted that he would watch television before going 
to bed at 9:00 in the evening.  The veteran related that he 
would sleep through most nights but would be kept up by pain 
once per week.  He reportedly enjoyed a number of activities 
and hobbies including going to the park, fishing, seeing a 
movie with a friend, drawing, building models, and playing 
the guitar and piano.  He reported that he had a number of 
friends whom he would see on a regular basis.  


On mental status examination, the veteran related in a soft 
spoken but cooperative manner.  He was alert and oriented to 
time, person, and place.  His speech was logical without 
loose associations.  His affect was mildly constricted but 
not markedly so.  His mood was subdued but not appreciably 
depressed.  He denied suicidal or homicidal ideations, 
hallucinations, and delusions.  His recent and remote memory 
were intact for current events and past history.  

The assessment of the examiner was that the veteran had a 
long history of dysthymic disorder, particularly when his 
pain was bad and he was drinking regularly.  He described 
only minimal symptoms of dysthymia, specifically some 
decreased concentration and decreased energy.  The disorder 
was considered in a moderate state of remission.  The 
diagnoses were dysthymic disorder in remission and alcohol 
abuse, not currently active.  The examiner also diagnosed a 
mixed personality disorder with passive dependent features.  

In April 1998, the veteran canceled scheduled appointments 
for VA examinations that were made in accordance with the 
Board's remand.  He offered no explanation for the 
cancellation and did not reschedule the examinations.  The RO 
informed him that his claim could be denied for failure to 
attend the examinations, but added that if he did not respond 
within a month his claim would be adjudicated on the evidence 
of record.  When the veteran did not respond, the RO 
adjudicated the claims on the evidence of record and then 
recertified the issues to the Board.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  
In determining the disability evaluation, VA must acknowledge 
and consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record, 
and explain the reasons and bases used to support its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The percentage ratings contained in the rating schedule 
represent, as far as practicable, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  For 
application of the rating schedule, accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition.  It is essential, both in examinations, and in the 
evaluation of disability, that each disabling condition be 
viewed in relation to its history.  38 C.F.R. § 4.1 (1998).  

Examination reports must be interpreted in light of the whole 
recorded history of the disabling condition.  Various reports 
should be reconciled into a consistent picture so that the 
current rating may accurately reflect the elements of 
disability present.  Each disability must be considered from 
the point of view of the veteran working or seeking work.  If 
a diagnosis is not supported by the findings on the 
examination report or if the report does not contain 
sufficient detail the report must be returned as inadequate 
for evaluation purposes.  38 C.F.R. § 4.2 (1998).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent 
however, with the facts shown in every case.  When after a 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant. 38 
C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.

In cases of functional impairment, evaluations are to be 
based upon the lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.  

When evaluating disability from injuries to the 
musculoskeletal system, VA has an obligation to consider and 
apply VA regulations pertaining to functional impairment, 
including impairment due to limitation of motion due to pain, 
weakened movement, excess fatigability or incoordination.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled. A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.);(c) weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or lengthened 
tendons, etc.); (d) excess fatigability; (e) incoordination, 
impaired ability to execute skilled movements smoothly; (f) 
pain on movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints; multiple involvements of the interphalangeal, 
metacarpal and carpal joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints. The 
lumbosacral articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable on 
disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints. Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint. 
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations. The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

Degenerative arthritic changes shown by x-ray are rated 
according to limitation of motion where there is compensable 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  

Slight limitation of lumbar motion is evaluated as 10 percent 
disabling.  A higher rating of 20 percent is assigned for 
moderate limitation of lumbar motion.  A 40 percent rating is 
reserved for severe limitation of lumbar motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  

A pronounced case of intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and little intermittent relief 
warrants a 60 percent evaluation. ly rated 10  
percent disabling.  Postoperative, cured intervertebral disc 
syndrome is rated 0 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  

A 40 percent rating assigned for a severe lumbosacral strain 
where there is listing of the whole spine to the opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  When there is muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilaterally in the 
standing position, a 20 percent rating is assigned.  When 
there is characteristic pain on motion, a 10 percent rating 
is assigned.  A 0 percent rating is assigned for slight 
subjective symptoms.  38 C.F.R. § 4.71(a), Diagnostic Code 
5295.  

During the pendency of the veteran's appeal, new regulations 
were issued revising the diagnostic criteria for rating 
mental disorders effective November 7, 1996.  61 Fed. Reg. 
52695, Oct. 8, 1996.  Where a regulation changes after the 
claim has been filed or reopened but before the 
administrative or judicial process has been concluded, the 
version of the regulation more favorable to the appellant 
will apply unless Congress or the Secretary provided 
otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the most recent regulations, effective November 7, 
1996, the veteran's service connected disorder is evaluated 
under diagnostic codes using the General Rating Formula for 
Mental Disorders.  




Under that formula, a 100 percent evaluation is warranted 
where there is total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
names of close relatives, own occupation, or own name. 
61 Fed. Reg. 52695 (effective November 7, 1996) (codified at 
38 C.F.R. § 4.130).  

A 70 percent evaluation is assigned where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech that is intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  Id.

Where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships a 50 
percent rating is warranted.  Id.




Where there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
: depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events), a 
30 percent evaluation is warranted.  Id.

Under the old criteria, the veteran's disability is evaluated 
under a General Rating Formula for Psychoneurotic Disorders.  
Under that rating formula, a 30 percent evaluation is 
assigned where the veteran's ability to establish and 
maintain effective social and industrial relationships is 
definitely impaired.  A 50 percent rating is assigned where 
the veteran's ability to establish or maintain effective or 
favorable relationships with people is considerably impaired, 
and by reason of psychoneurotic symptoms, reliability, 
flexibility and efficacy levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent rating 
under the old diagnostic criteria was appropriate only where 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. § 4.132.  

Under the old regulations, a 100 percent evaluation was 
assigned where the attitudes of all contacts except for the 
most intimate are so adversely affected as to result in 
virtual isolation in the community.  Totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in a profound retreat from mature behavior.  The 
person is demonstrably unable to obtain or retain employment.  
Id.  





38 C.F.R. § 4.132 was "qualitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons and bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1) (West 1991).  In a 
precedent opinion the General Counsel of VA concluded that 
"definite" is to be construed as representing a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93 
(O.G.C. Prec. 9-93).  The Board is bound by that 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c).  

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disabilities may be assigned.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b) (1998).  

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes of this section, 
the terms examination and reexamination include periods of 
hospital observation when required by VA.  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655 (1998).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran and determined that the claims 
are well-grounded within the meaning of 38 U.S.C.A. §5107(a); 
Proscelle v. Derwinski, 2 Vet App. 629 (1992).  The Board is 
satisfied that all relevant facts have been adequately 
developed for the purpose of adjudicating the claims; no 
further assistance in developing the facts pertinent to his 
claims is required to comply with the duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a).  Medical 
records were obtained and a VA examination was provided.  The 
Board requested additional VA examinations and gave the 
veteran the chance to submit additional records.  The veteran 
did not identify any additional records pertinent to his 
appeal and canceled his VA examinations without explanation 
and did not reschedule them.  

The veteran should be aware that his cancellation with 
failure to reschedule a necessary VA examination is grounds 
for denial of his claim for increased evaluations without 
further consideration.  38 C.F.R. § 3.655.  The veteran was 
notified in general terms in the April 1998 letter notifying 
him of his exam appointment that his claim could be denied if 
he did not keep his appointment.  However, in a June 1998 
letter the RO informed him if he did not respond within a 
month, his claim would be adjudicated on the evidence in the 
claims file.  He had, therefore, no reason to believe that 
failure to reschedule the examination at that time would 
result in a denial of his claim.  Accordingly, the Board will 
evaluate the claim on the evidence submitted.  However, no 
further assistance to the veteran in adjudicating his claim 
is warranted in view of his failure to cooperate in the 
development of his appeal.  The duty to assist is not 
boundless and it is not a one-way street.  Wood v. Derwinski.  
1 Vet. App. 190 (1991).  

Dysthymic disorder with reactive depression

The veteran is currently receiving a 30 percent evaluation 
for dysthymic disorder with reactive depression.  Because the 
veteran's claim was pending when VA regulations pertaining to 
the evaluation of mental disorders were revised, he is 
entitled to evaluation of his claim for an increase under 
amended and previous versions of the regulations.  Karnas.  
Under the old criteria a 30 percent evaluation is indicative 
that the veteran's ability to establish and maintain 
effective social and industrial relationships is definitely 
(more than moderately but less than rather largely) impaired.  
See also VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  Under the new 
version of the regulations, a 30 percent evaluation is 
indicative of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  




In the opinion of the Board, the veteran has not met the 
criteria for a higher evaluation under either the old or 
current regulations.  When the veteran was examined by VA in 
December 1995, he had only minimal symptoms of dysthymia, 
specifically some decreased concentration and decreased 
energy.  The dysthymic disorder was felt to be in a moderate 
state of remission.  There is no other evidence since the 
veteran's last VA examination of additional treatment, or of 
use of medication.  

While the veteran has shown a mildly constricted affect, 
there is no competent psychiatric evidence that the veteran 
has reduced reliability and productivity due to flattened 
affect or disturbances of motivation and mood.  There is no 
evidence of circumstantial, circumlocutory, or stereotyped 
speech, panic attacks more than once a week, difficulty in 
understanding complex commands, impaired judgment, or 
impaired abstract thinking.  There is no objective evidence 
of impairment of short- and long-term memory (e.g., retention 
of only highly learned material, forgetting to complete 
tasks).  

The evidence suggests that the veteran has little difficulty 
in establishing and maintaining effective relationships with 
others.  Likewise with only mild impairment found on 
examination and no psychiatric treatment records, there is no 
basis for a finding that the veteran's ability to establish 
or maintain effective or favorable relationships with people 
is considerably impaired, and by reason of psychoneurotic 
symptoms, reliability, flexibility and efficacy levels are so 
reduced as to result in considerable industrial impairment - 
the prior criteria for a higher evaluation of 50 percent.  

There is no evidence of record that the veteran has unusual 
or extraordinary disability from his service connected 
dysthymia such as frequent periods of hospitalization or 
marked interference with employment such as to warrant 
consideration of an extraschedular evaluation.  38 C.F.R. 
§ 3.321.  

Lumbosacral strain with myositis of the 
lumbar area to include narrowing of the 
disc space and degenerative disc disease

With regard to the back, the veteran is currently receiving a 
40 percent evaluation under Diagnostic Code 5295 for a 
lumbosacral strain.  This rating is indicative of severe 
disability with a listing of the whole spine to the opposite 
side, a positive Goldthwait side, marked limitation of 
forward bending in the standing position, loss of lateral 
motion with osteoarthritic changes or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  This is the highest 
rating available under the diagnostic code.  The veteran is 
in receipt of the maximum schedular evaluation for his low 
back disability under diagnostic code 5295 for lumbosacral 
strain; accordingly, consideration of a higher evaluation 
under the criteria of 38 C.F.R. §§ 4.40, 4.45, 4.59 is not 
warranted.

40 percent is the maximum schedular evaluation for limitation 
of motion of the lumbar spine under diagnostic code 5292.  As 
the veteran is already in receipt of a 40 percent evaluation 
for his low back disability, no higher rating can be assigned 
under diagnostic code 5292 for limitation of motion of the 
lumbar spine.

A higher evaluation is provided for a pronounced case of 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
and little intermittent relief.  

The veteran has complained of regular pain from his back, but 
he has not shown pronounced neurological findings of the sort 
required under Diagnostic Code 5293.  He has denied any 
radiation of pain into the lower extremities and there is no 
indication of absent ankle jerk or other severe motor 
impairment.  There was no sensory loss found on examination.  



The VA examiner expressed doubts based on inconsistencies in 
the examination results as to the veteran's assertion of 
bowel incontinence.  The veteran does complain of regular 
back pain.  However, in the judgment of the Board this is not 
sufficient to satisfy the criteria in the Diagnostic Code and 
in any event, the record does not support that the veteran 
has pronounced intervertebral disc syndrome productive of 
symptomatology with little intermittent relief.  

There is no evidence of residuals of spinal fracture or 
ankylosis to warrant a rating higher than 40 percent.  
38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5289 (1998).  In 
the case of residuals of a vertebra fracture a 100 percent 
evaluation is assigned where there is cord involvement, and 
the veteran is bedridden, or requires long leg braces.  
Special monthly compensation may be considered.  With lesser 
involvements rating may be for limited motion and nerve 
paralysis.  A 60 percent evaluation is assigned where there 
is no cord involvement but there is abnormal mobility 
requiring neck brace (jury mast).  In other cases a rating is 
assigned in accordance with definite limited motion or muscle 
spasm, adding 10 percent for demonstrable deformity of 
vertebral body.  38 C.F.R. § 4.71a, Diagnostic Code 5285.  
Ankylosis of the lumbar spine in an unfavorable position is 
evaluated as 50 percent disabling. 38 C.F.R. § 4.71a 
Diagnostic Code 5289.  

The veteran is apparently receiving Social Security 
disability benefits.  The last Social Security determination 
of record is a decision from June 1982.  The veteran's 
disabilities included chronic severe pain, passive-dependent 
character disorder with depression and alcoholism.  Service 
connection is not in effect for chronic pain, a personality 
disorder or alcoholism (although the veteran has back pain, 
and depression is included as part of the  service connected 
dysthymic disorder).  The Social Security determination from 
over a decade earlier is not binding on VA and, in any event, 
does not reflect the veteran's current condition.  There is 
no current evidence of extraordinary disability factors such 
that application of schedular standards would be unfair or 
impractical.  

There is little evidence of treatment of the back.  There is 
certainly no evidence of frequent periods of hospitalization 
for back treatment and the VA examiner is of the opinion that 
the veteran is capable of sedentary employment.  Therefore 
there is no basis for consideration of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b).  


ORDER

Entitlement to an evaluation in excess of 40 percent for a 
lumbosacral strain with myositis of the lumbar area, to 
include narrowing of the disc space and degenerative disc 
disease, is denied.  

Entitlement to an evaluation in excess of 30 percent for 
dysthymic disorder with reactive depression is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



- 20 -





